Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 02/10/21. Claims 1-9 are pending in this application. 
Information Disclosure Statement
The information Disclosure Statements filed on 03/11/20, 11/20/20, and 06/14/21 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. §102 as being unpatentable over Pickett (US 20150179900 A1).
Regarding claim 1, Pickett is directed towards a light emitting device and at least at fig 5 disclose a wavelength conversion member (see para [0014] disclosing wavelength conversion) comprising: 
wavelength conversion particles(quantum dots, see para [0014]) each including a fluorescent substance (see para [0014] disclosing phosphor)and a first matrix surrounding the fluorescent substance (see para [0070] disclosing semiconductor material surrounding a crystalline core, see para [0009])); and a second matrix having a thermal conductivity higher than a thermal conductivity of the first matrix and surrounding the wavelength conversion particles (see para [0021] disclosing a relatively high thermal conductivity layer, resin).
Regarding claim 2, Pickett discloses the wavelength conversion member according to claim 1, wherein the fluorescent substance is at least one selected from a group consisting of a fluorescent substance containing a quantum dot, a fluorescent substance containing a metal complex, and an organic fluorescent substance (see para [0014] disclosing fluorescent substance).
Regarding claim 3, Pickett disclose the wavelength conversion member according to claim 1, wherein the first matrix includes at least one selected from a group consisting of a resin and glass (see para [0021]).
Regarding claim 4, Pickett disclose the wavelength conversion member according to claim 1, wherein the second matrix includes an inorganic crystal (see para [0051]).
Regarding claim 5, Pickett discloses the wavelength conversion member according to claim 4, wherein the inorganic crystal is a zinc oxide crystal (see para [0070] disclosing ZnO).
Regarding claim 7, Pickett discloses the wavelength conversion member according to claim 1, wherein the wavelength conversion particles have an average particle size ranging from 0.1 um to 10 um, inclusive (see para [0025]).
Regarding claim 8, Pickett discloses the wavelength conversion member according to claim 1, wherein the wavelength conversion particles each further include a protective layer covering the first matrix (see para [0024] (for example, a silicone, an epoxy, a (meth)acrylate, a polymeric material, or the like) in terms of ease of color rendering, processing, and reproducibility and offers greater quantum dot stability to photo-oxidation.).
Regarding claim 9, Pickett discloses a light source comprising: a light-emitting element; and the wavelength conversion member according to claim 1, the wavelength conversion member being disposed on an optical path of light emitted from the light- emitting element (see fig 10 disclosing a device of claim 1).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Pickett as applied to claim 1 and further in view of Kazama (US 20160211409 A1).
Regarding claim 6, Pickett discloses the wavelength conversion member according to claim 5, and Kazama further discloses wherein the zinc oxide crystal is a zinc oxide polycrystal in a c-axis orientation. Pickett and Kazama are in the same or similar fields of endeavor. It would have been obvious to combine Pickett and Kazama.  Pickett and Kazama may be combined by forming the device of Pickett in an orientation as disclosed in Kazama. One having ordinary skill in the art would be motivated to combine Pickett with Kazama in order to realize lattice matching, see paras [0021]-[0024].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813